UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: August 6, 2013 (Date of earliest event reported) Rosetta Resources Inc. (Exact name of registrant as specified in its charter) DE 000-51801 43-2083519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1111 Bagby Street, Suite 1600 Houston, TX (Address of principal executive offices) (Zip Code) 713-335-4000 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On August 6, 2013, Rosetta Resources Inc. (the “Company”) filed an updated company presentation. A copy of the presentation can be found on the Company's website in the "Investor - Events" section. The presentation is furnished as Exhibit 99.1 to this Current Report. Exhibit 99.1 shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Company transactions: None (d) Exhibits Exhibits. The Registrant includes a copy of the press release as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 6, 2013 ROSETTA RESOURCES INC. By: /s/ John E. Hagale John E. Hagale Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Presentation of Rosetta Resources Inc. dated August 6, 2013.
